Citation Nr: 0210269	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-05269A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals which determined that new and material evidence 
sufficient to reopen the moving party's claim for service 
connection for a stomach disorder, to include colitis, had 
not been submitted, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The moving party served on active duty from February 1944 to 
January 1946.

This matter comes before the Board based on a CUE motion as 
to the Board decision of January 30, 1998, which denied the 
moving party's application to reopen his previously-denied 
claim for service connection for a stomach disorder, to 
include colitis.  At the time of the Board's denial of the 
moving party's motion for reconsideration in June 1998, the 
Board advised the moving party that it would also consider 
his motion as a request for revision of the Board's January 
30, 1998 decision on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

Thereafter, in a letter received by the Board in May 1999, 
the moving party specifically communicated his desire to 
pursue his motion for reconsideration as a motion for CUE.  
Therefore, the Board finds that the moving party has 
authorized the Board to proceed with review of his motion for 
CUE.

The Board observes that the moving party's then-
representative, Disabled American Veterans, submitted a 
September 1999 brief in support of the moving party's motion 
for CUE.  The Board also notes that additional evidence has 
been associated with the claims folder that was not of record 
at the time of the subject Board decision in January 1998.  
Rule 1405(b), codified at 38 C.F.R. § 20.1405(b) (2001), 
provides that no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board is precluded from considering any 
evidence submitted after the subject Board decision in 
reaching its decision as to the matter currently under 
review.  


FINDINGS OF FACT

1.  In a decision dated in January 1998, the Board concluded 
that new and material evidence sufficient to reopen the 
moving party's previously-denied claim for service 
connection for a stomach disorder, to include colitis, had 
not been submitted, and denied the moving party's claim for 
service connection for this disorder.

2.  The CUE motion contains clear and specific allegations 
of errors of fact or law that would change the outcome as to 
the duty to assist, the evaluation of evidence and a change 
in interpretation of a statute or regulation.

3.  The CUE motion contains unclear or nonspecific 
allegations of errors of fact or law.


CONCLUSIONS OF LAW

1.  The CUE motion is denied as to the clear and specific 
allegations of error of fact or law involving the duty to 
assist, the evaluation of the evidence and a change in 
interpretation of a stature or regulation.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. § 20.1403(d)(e) (2001).

2.  The CUE motion is dismissed without prejudice to 
refiling as to the unclear or nonspecific allegations of 
error of fact or law.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. § 20.1404(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998, the Board issued a decision in which it 
determined that the moving party had failed to submit new and 
material evidence sufficient to reopen his claim for service 
connection for a stomach disorder, to include colitis, which 
had previously been denied in August 1954.  In May 1999, the 
moving party raised the issue of CUE in the Board's January 
1998 decision, as noted above.  

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  

As noted above, the moving party has challenged the Board's 
January 1998 decision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2001); VA 
O.G.C. Prec. Op. 01- 98 (Jan. 13, 1998).   The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  Such review may be initiated by 
the Board on its own motion or by a party to the decision.  
38 C.F.R. § 20.1400.  A party disagreeing with the Board's 
denial of a motion for revision based on CUE in a prior Board 
decision can appeal that determination to the Court.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d) (2001).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403 
(2001); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts as they were 
known at the time, were not before the Board, or where the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

The regulations also expressly address examples of situations 
that can not constitute CUE.  These include a change in a 
diagnosis, failure to fulfill the duty to assist, 
disagreements as to the weighing of evidence, and changes in 
the interpretation of statutes or regulations.  38 C.F.R. § 
20.1403(d) and (e).  Essentially, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(en banc) (1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was make includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b) (2001); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411 (2001).  Pursuant to 38 C.F.R. § 
20.1404(b), a motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error. 

In September 1999, the Board issued a decision in which it 
determined that the moving party had failed to specify 
clearly an error of fact or law that would change the outcome 
of the Board's January 1998 decision which determined that 
new and material evidence sufficient to reopen the moving 
party's claim for service connection for a stomach disorder, 
to include colitis, had not been submitted, and denied his 
claim for service connection for this disorder.  Therefore, 
the Board denied the motion for revision of the Board's 
January 1998 decision on the basis of CUE, in accordance with 
the provisions of 38 C.F.R. § 20.1404(b) that were then in 
effect.  The moving party appealed the Board's determination 
to the Court.

In an Order dated in January 2002, the Court vacated the 
Board's September 1999 decision, and remanded the matter to 
the Board for readjudication.  In this Order, the Court noted 
that subsequent to the filing of the parties' pleadings 
before the Court, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  In 
that determination, the Federal Circuit noted that the last 
sentence of Rule 1404(b) provided that:  "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied."  The Federal Circuit found that the effect 
of this last sentence, in conjunction with Rule 1409(c) 
(which provides that once there is a final decision on a CUE 
motion, subsequent motions relating to that Board decision on 
that issue will be dismissed with prejudice) would be to 
shield from CUE review any issue that was subject of a CUE 
motion that is "denied" because the motion did not comply 
with the pleadings requirements of Rule 1404(b).  As a 
result, the Board would never decide a particular CUE claim 
on the merits as required in 38 U.S.C.A. § 7111(e), not 
because the claimant failed to establish, substantively, his 
CUE claim, but because of pleading defects.  The Federal 
Circuit then invalidated the last sentence of Rule 1404(b); 
however, it upheld the other provisions of Rule 1404(b).  Id. 
at 698-99.

In response to this Court decision, VA published an interim 
final rule, effective July 21, 2001, revising Rule 1404(b) to 
provide that motions that fail to comply with the pleading 
requirements for stating a CUE claim "shall be dismissed 
without prejudice to refiling under this subpart."  This 
rule became final effective July 17, 2002.  66 Fed. Reg. 
46,869-70 (July 17, 2002) (to be codified as amended at 38 
C.F.R. §§ 20.1404(b), 20.1409(b)).  The Board can identify 
nothing in the decision of the Federal Circuit that fairly 
can be construed as mandating that the Board decide on the 
merits a CUE motion notwithstanding its failure to meet 
minimum ministerial or pleading requirements.  Quite the 
contrary, the Federal Circuit was at pains to foreclose the 
danger that defective pleadings would forfeit the moving 
party's opportunity to obtain a decision on the merits of a 
CUE claim.

Notwithstanding the above, since the action of the Court in 
January 2002, the additional pleadings have raised a question 
as to the interplay of 38 C.F.R. § 20.1404(b) and 38 C.F.R. 
§ 20.1403(d).   The later regulatory provision states: 

(d) Examples of situations that are not clear 
and unmistakable 
error--(1) Changed diagnosis. A new medical 
diagnosis that ``corrects'' an earlier 
diagnosis considered in a Board decision.
    (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.
    (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed 
or evaluated. 

The question is whether allegations addressing the 
"situations" identified in 38 C.F.R. § 20.1403(d) should be 
dismissed under the provisions of 38 C.F.R. § 20.1404(b), or 
whether allegations addressing such "situations" should be 
denied.   

The criteria for pleadings not subject to dismissal under 38 
C.F.R. § 20.1404(b) are that the motion must:  (1) set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision; (2) 
the legal or factual basis for such allegations; and (3) why 
the result would have been manifestly different but for the 
alleged error.  The Board concludes that allegations 
addressing the "situations" identified in 38 C.F.R. 
§ 20.1403(d) may well be capable of satisfying criteria (1), 
(2) and (3).  That being the case, specific allegations 
addressing the "situations" identified in 38 C.F.R. 
§ 20.1403(d) should be denied and may not be raised again in 
a CUE motion.  Whether the denial of the CUE motion on this 
basis, when there are also other allegations that may be 
dismissed without prejudice under 38 C.F.R. § 20.1404(b), 
precludes the entering of a future CUE motion is not a matter 
before the Board at this time.

The Board observes that pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  In this case, 
the Board finds that the revised regulations are more 
favorable to the moving party, as the amended regulations 
provide for a dismissal without prejudice to refiling, rather 
than a denial, which is a final determination.  The Board 
shall therefore apply the revised regulations to the moving 
party's motion.

In the January 1998 decision under challenge, the Board found 
that the evidence received since the last final rating 
decision in August 1954, when considered alone or in 
conjunction with all of the evidence of record, was not new 
and probative of the issue at hand, and thus did not raise 
the reasonable possibility of changing the outcome of the 
claim for service connection for service connection for 
stomach trouble on the merits.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996); 38 C.F.R. § 3.156 (1996).

In a brief in support of the moving party's CUE motion dated 
in September 1999, the moving party's then-representative, 
Disabled American Veterans, asserted that the January 1998 
Board decision contained CUE in either fact or application of 
law to the facts found.  More specifically, it was alleged 
that the Board applied a legal standard governing new and 
material evidence which exceeded that found in the 
regulation, namely 38 C.F.R. § 3.156, and that this 
regulation did not require that the new and material evidence 
must change the outcome of the claim on the merits.  In 
support of this contention, the moving party's then 
representative specifically noted the recent decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998), which held that the Court erred in adopting the test 
applied in Colvin v. Derwinski, 1 Vet. App. 171 (1991) as a 
standard to determine whether evidence submitted by the 
claimant was "material" and failed to rely on the 
"reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary" as found in 38 
C.F.R. § 3.156.

The moving party's then-representative also generally 
preserved the right to contend that the Board's January 1998 
decision contained other unidentified errors of law, 
including unidentified errors regarding well-groundedness, 
that there was a failure to discharge the duty to assist, 
that there were insufficiencies in the Reasons and Bases for 
the decision, and that the cumulative weight of the evidence 
required a different result.

In more recent correspondence, the moving party's current 
attorney has essentially adopted and argued these same 
positions.  In addition, he asserts that the moving party's 
claim for service connection for colitis was an original 
claim, and that the Board erred in treating this claim as a 
claim to reopen his previously-denied claim for service 
connection for a stomach disorder.  The moving party's 
attorney asserts that this mischaracterization constituted a 
"grave procedural error" which vitiated the finality of the 
Board's January 1998, as described in the case of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

To the extent that the moving party's attorney maintains that 
the Board's January 1998 decision contained CUE in its 
application of a legal standard governing new and material 
evidence which had been held to exceed that found in 38 
C.F.R. § 3.156 in the case of Hodge v. West, supra, the Board 
notes that Hodge was decided on September 16, 1998, and is 
therefore an interpretation of the law governing new and 
material evidence that did not exist at the time of the Board 
decision in January 1998.  As was noted earlier, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  Rule 1403(e).  Consequently, 
since Hodge did not exist at the time of the January 1998 
Board decision and the Board correctly applied the law as it 
existed prior to the holding of that case.  

The Board also has considered the new argument that Rule 
1403(e) is not controlling because, it is alleged, Hodge held 
that Colvin ignored rather than interpreted 38 C.F.R. 
§ 3.156(a), and thus Hodge did not represent a change in the 
interpretation of the statue or regulation.  In this context, 
the Board notes that Rule 1403(b) states that the review for 
CUE must be on the record "and the law" (not simply the law 
and regulations) as it existed at the time the Board entered 
its decision.  Colvin was controlling law at the time the 
Board entered its decision.  Tobler v. Derwinski, 2 Vet. App. 
8 (1991).  Moreover, notwithstanding the fine parsing of the 
Board's rules by the moving party's attorney, the Board must 
point out that the statutory provisions require that revision 
of a Board decision requires a demonstration of a clear and 
unmistakable error.  38 U.S.C.A. § 7111(a).  The Board 
concludes that following the then binding legal precedent 
decisions of the Court can not fall into the statutory 
definition of clear and unmistakable error.  Accordingly, the 
allegation of legal error in applying the wrong standard in 
determining whether new and material evidence had been 
presented must be denied.

To the extent that the moving party's attorney maintains that 
the Board failed to discharge the duty to assist, the 
Secretary's failure to fulfill the duty to assist has been 
specifically precluded as a basis for CUE in Rule 1403(d)(2).  
The Board concludes that the CUE motion with respect to this 
allegation also must be denied.

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the remainder of the 
moving party's allegations in his CUE motion of May 1999 and 
his later correspondence contain no more than general 
assertions of CUE with respect to the Board decision of 
January 1998.  Essentially, the moving party has failed to 
specify clearly any error of fact or law in the January 1998 
decision that would change the outcome of that decision.  
These general allegations must be dismissed without 
prejudice.

To the extent that the moving party's attorney maintains that 
the Board failed to consider the cumulative weight of the 
evidence, the Board must point out that disagreement as to 
how the facts were weighed or evaluated has also been 
specifically precluded as a basis for CUE under Rule 
1403(d)(3).  In this regard, the Board has also considered 
the argument set forth by the moving party's attorney to the 
effect that the Board erred in characterizing the moving 
party's claim for service connection for colitis as part and 
parcel of his earlier claim for service connection for 
"stomach trouble."  Therefore, the attorney maintains that 
the Board's decision was not final and a claim for service 
connection for colitis remains pending.

When the moving party originally applied for compensation 
benefits in 1954, he referred to "stomach trouble."  
Medical evidence then of record referred to complaints of 
crampy abdominal pain.  This medical evidence did not reflect 
a definitive diagnosis for the complaints, but it did note 
possible explanations including appendicitis and at least one 
diagnosis of colitis.  In his application submitted in 
September 1996 he referred to "colitis" secondary to heavy 
medication in service.  In a November 1996 statement in 
support of his claim, the moving party referred to his 
problem as involving the "stomach."  Likewise, in an 
authorization for release of medical information dated in 
November 1996, the moving party characterized this evidence 
as involving his "stomach" problem.  In January 1997, he 
submitted a statement referring to "colitis" and his 
"stomach."  The medical evidence then of record contained 
one reference to a "history of colitis," as well as 
references to abdominal pain, duodenitis and antritis.  

The Board finds that the assertion that the Board should have 
determined that the moving party's claim for service 
connection for "colitis" was a new claim not encompassed by 
his earlier claim for service connection for more general 
"stomach trouble" essentially constitutes an argument that 
the Board misinterpreted the medical evidence or the moving 
party's evidentiary assertions.  Both the medical evidence 
and the moving party's evidentiary assertions were ambiguous 
as to the specific diagnostic label for the cause (or causes) 
of the moving party's alternating referrals to a general 
"stomach" disability or more specifically to "colitis."  
As such, this allegation is merely a disagreement as to how 
the facts were weighed or evaluated, and cannot serve as a 
basis for a finding of CUE.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991) ("Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts.")   The Board also 
notes that given the ambiguity in the medical records as to 
the diagnostic label, and the moving party's own willingness 
to refer to the disability in question alternately as a 
"stomach" disorder or "colitis," construing the claim in 
1996 as involving the same underlying disability identified 
in 1954 claim was in accordance with the controlling case 
law.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Accordingly, this allegation of CUE must be denied.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be dismissed without 
prejudice to refiling.  Rule 1404(b). 



ORDER

The CUE motion is denied as to the allegations involving the 
duty to assist, the evaluation of evidence and a change in 
interpretation of a statute or regulations.

The CUE motion is dismissed without prejudice as to 
allegations that fail to set forth clearly and specifically 
the alleged errors of fact or law.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

